 
METROPOLITAN HEALTH NETWORKS, INC.
 
OMNIBUS EQUITY COMPENSATION PLAN

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I
GENERAL PROVISIONS
1
     
ARTICLE II
DEFINITIONS
1
     
ARTICLE III
ADMINISTRATION
5
     
ARTICLE IV
INCENTIVE STOCK OPTIONS
9
     
ARTICLE V
NONQUALIFIED STOCK OPTIONS
10
     
ARTICLE VI
STOCK APPRECIATION RIGHTS
11
     
ARTICLE VII
INCIDENTS OF STOCK OPTIONS AND STOCK RIGHTS
13
     
ARTICLE VIII
RESTRICTED STOCK
14
     
ARTICLE IX
DEFERRED STOCK
16
     
ARTICLE X
STOCK AWARDS
18
     
ARTICLE XI
PERFORMANCE SHARES
19
     
ARTICLE XII
OTHER STOCK-BASED AWARDS
20
     
ARTICLE XIII
ACCELERATION EVENTS
21
     
ARTICLE XIV
AMENDMENT AND TERMINATION
24
     
ARTICLE XV
MISCELLANEOUS PROVISIONS
25


 
 

--------------------------------------------------------------------------------

 

ARTICLE I

 
GENERAL PROVISIONS
 
1.1           The Plan is designed for the benefit of the directors, executives
and key employees of the Company (i) to attract and retain for the Company
personnel of exceptional ability; (ii) to motivate such personnel through added
incentives to make a maximum contribution to greater profitability; (iii) to
develop and maintain a highly competent management team; and (iv) to be
competitive with other companies with respect to executive compensation.
 
1.2           Awards under the Plan may be made to Participants in the form of
(i) Incentive Stock Options; (ii) Nonqualified Stock Options; (iii) Stock
Appreciation Rights; (iv) Restricted Stock; (v) Deferred Stock; (vi) Stock
Awards; (vii) Performance Shares; (viii) Other Stock-Based Awards; and (ix)
other forms of equity-based compensation as may be provided and are permissible
under this Plan and the law.
 
1.3           The Plan shall be effective April 21, 2009 (the "Effective Date"),
subject to the approval of the Plan by a majority of the votes cast by the
holders of the Company’s Common Stock, which may be voted at the next annual or
special shareholder’s meeting. Any Awards granted under the Plan prior to such
approval shall be effective when made (unless otherwise specified by the
Committee at the time of grant) but shall be conditioned on, and subject to, the
approval of the Plan by the Company’s shareholders.
 
ARTICLE II
 
DEFINITIONS
 
Except where the context otherwise indicates, the following definitions apply:
 
2.1           "Acceleration Event" means the occurrence of an event defined in
Article XIII of the Plan.
 
2.2           "Act" means the Securities Exchange Act of 1934, as amended.
 
2.3           "Agreement" means the written agreement evidencing each Award
granted to a Participant under the Plan.
 
2.4           "Award" means an award granted to a Participant in accordance with
the provisions of the Plan, including, but not limited to, a Stock Option, Stock
Right, Restricted or Deferred Stock, Stock Award, Performance Share, Other
Stock-Based Award, or any combination of the foregoing.
 
2.5           "Board" means the Board of Directors of the Company.
 
2.6           "Change in Control" shall have the meaning set forth in Section
13.2 of the Plan.

 
1

--------------------------------------------------------------------------------

 

2.7           "Change in Control Price" shall have the meaning set forth in
Section 13.7 of the Plan.
 
2.8           "Code" means the Internal Revenue Code of 1986, as amended.
 
2.9           "Committee" means the Compensation Committee of the Board.
 
2.10         "Company" means Metropolitan Health Networks, Inc., a Florida
corporation.
 
2.11         "Deferral Period" means the period commencing on the date an Award
of Deferred Stock is granted and ending on such date as the Committee shall
determine.
 
2.12         "Deferred Stock" means the stock awarded under Article IX of the
Plan.
 
2.13         "Disability" means disability as determined under procedures
established by the Committee or in any Award.
 
2.14         "Discount Stock Options" means the Nonqualified Stock Options,
which provide for an exercise price of less than the Fair Market Value of the
Stock at the date of the Award.
 
2.15         "Early Retirement" means retirement from active employment with the
Company, with the express consent of the Committee, pursuant to the early
retirement provisions established by the Committee or in any Award.
 
2.16         "Effective Date" shall have the meaning set forth in Section 1.3 of
the Plan.
 
2.17         "Elective Deferral Period" shall have the meaning set forth in
Section 9.3 of the Plan.
 
2.18         "Eligible Participant" means any director, executive or key
employee of the Company, as shall be determined by the Committee, as well as any
other person whose participation the Committee determines is in the best
interest of the Company, subject to limitations as may be provided by the Code,
the Act or the Committee. For purposes of Article IV and Incentive Stock Options
that may be granted hereunder, the term "Eligible Participant" shall be limited
to an executive or other key employee meeting the qualifications for receipt of
an Incentive Stock Option under the provisions of Section 422 of the Code.
 
2.19         "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.
 
2.20         "Fair Market Value" means, with respect to any given day, (a) if
the Company's Common Stock is traded on the NYSE Alternext US Exchange or
another national exchange or is quoted on the National or SmallCap Market of The
Nasdaq Stock Market, Inc.("Nasdaq"), then the closing or last sale price,
respectively, reported on such day, or if the Stock was not traded on such day,
the closing or last sale price on the next day on which the Stock was traded,
all as reported by such source as the Committee may select; or (b) if the
Company's Common Stock is not traded on the NYSE Alternext US Exchange or
another national exchange or on the Nasdaq but is traded on the NASD OTC
Bulletin Board (the “Bulletin Board”), then the last sale price, or, if a last
sale price is not quoted, the mean between the closing bid and asked prices for
the Common Stock on such day, or, if no bid or ask price information is
available on such day then the last sale price or the closing bid and asked
prices on the next day on which such information becomes available, all as
reported by such source as the Committee may select. The Committee may establish
an alternative method of determining Fair Market Value.  Notwithstanding the
foregoing, the Committee shall, to the extent Section 409A of the Code applies,
use a valuation method that satisfies Section 409A and any regulations
thereunder.

 
2

--------------------------------------------------------------------------------

 

2.21         "Incentive Stock Option" means a Stock Option granted under Article
IV of the Plan, and as defined in Section 422 of the Code.
 
2.22         "Limited Stock Appreciation Rights" means a Stock Right which is
exercisable only in the event of a Change in Control, as described in Section
6.8 of this Plan, which provides for an amount payable solely in cash, equal to
the excess of the Stock Appreciation Right Fair Market Value of a share of Stock
on the day the Stock Right is surrendered over the price at which a Participant
could exercise a related Stock Option to purchase the share of Stock.
 
2.23         “Named Executive Officer” means the Company’s named executive
officers (as such term is defined in Item 402(a)(3) of Regulation S-K.
 
2.24         "Nonqualified Stock Option" means a Stock Option granted under
Article V of the Plan.
 
2.25         "Normal Retirement" means retirement from active employment with
the Company or any Subsidiary on or after age 65, or pursuant to such other
requirements as may be established by the Committee or in any Award.
 
2.26         "Option Grant Date" means, as to any Stock Option, the latest of:
 
(a)           the date on which the Committee grants the Stock Option to the
Participant;
 
(b)           the date the Participant receiving the Stock Option becomes an
employee of the Company or its Subsidiaries, to the extent employment status is
a condition of the grant or a requirement of the Code or the Act; or
 
(c)           such other date (other than the dates described in (i) and (ii)
above) as the Committee may designate.
 
2.27         "Other Stock-Based Award" means an Award under Article XII of the
Plan that is valued in whole or in part by reference to, or is otherwise based
on, Stock.
 
2.28         "Participant" means an Eligible Participant to whom an Award of
equity-based compensation has been granted and who has entered into an Agreement
evidencing the Award.
 
2.29         "Performance Share" means an Award under Article XI of the Plan of
a unit valued by reference to a designated number of shares of Stock, which
value may be paid to the Participant by delivery of such property as the
Committee shall determine, including, without limitation, cash, Stock, or any
combination thereof, upon achievement of such Performance Objectives during the
Performance Period as the Committee shall establish at the time of such Award or
thereafter.

 
3

--------------------------------------------------------------------------------

 

2.30         "Performance Objectives" shall have the meaning set forth in
Article XI of the Plan.
 
2.31         "Performance Period" shall have the meaning set forth in Article XI
of the Plan.
 
2.32         "Plan" means the Metropolitan Health Networks, Inc. Omnibus Equity
Compensation Plan, as amended from time to time.
 
2.33         “Related Stock Appreciation Right” shall have the meaning set forth
in Section 6.1 of the Plan.
 
2.34         "Restricted Stock" means an Award of Stock under Article VIII of
the Plan, which Stock is issued with the restriction that the holder may not
sell, transfer, pledge, or assign such Stock and with such other restrictions as
the Committee, in its sole discretion, may impose (including, without
limitation, any restriction on the right to vote such Stock, and the right to
receive any cash dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
 
2.35         "Restriction Period" means the period commencing on the date an
Award of Restricted Stock is granted and ending on such date as the Committee
shall determine.
 
2.36         "Retirement" means Normal or Early Retirement.
 
2.37         "Stock" means shares of common stock par value $0.001 per share of
the Company, as may be adjusted pursuant to the provisions of Section 3.11.
 
2.38         "Stock Appreciation Right" means a Stock Right, as described in
Article VI of this Plan, which provides for an amount payable in Stock and/or
cash, as determined by the Committee, equal to the excess of the Fair Market
Value of a share of Stock on the day the Stock Right is exercised over the price
at which the Participant could exercise a related Stock Option to purchase the
share of Stock.
 
2.39         "Stock Appreciation Right Fair Market Value" means a value
established by the Committee for the exercise of a Stock Appreciation Right or a
Limited Stock Appreciation Right.
 
2.40         "Stock Award" means an Award of Stock granted in payment of
compensation, as provided in Article X of the Plan.
 
2.41         "Stock Option" means an Award under Article IV or V of the Plan of
an option to purchase Stock. A Stock Option may be either an Incentive Stock
Option or a Nonqualified Stock Option.
 
2.42         "Stock Right" means an Award under Article VI of the Plan. A Stock
Right may be either a Stock Appreciation Right or a Limited Stock Appreciation
Right.

 
4

--------------------------------------------------------------------------------

 

2.43         "Termination of Employment" means the discontinuance of employment
of a Participant with the Company. The determination of whether a Participant
has discontinued employment shall be made by the Committee in its discretion. In
determining whether a Termination of Employment has occurred, the Committee may
provide that service as a consultant or service with a business enterprise in
which the Company has a significant ownership interest shall be treated as
employment with the Company. The Committee shall have the discretion,
exercisable either at the time the Award is granted or at the time the
Participant terminates employment, to establish as a provision applicable to the
exercise of one or more Awards that during the limited period of exercisability
following Termination of Employment, the Award may be exercised not only with
respect to the number of shares of Stock for which it is exercisable at the time
of the Termination of Employment but also with respect to one or more subsequent
installments for which the Award would have become exercisable had the
Termination of Employment not occurred. Notwithstanding the foregoing,
Termination of Employment shall, for purposes of any payment under an Award to
which Section 409A of the Code applies, have the same meaning as “separation
from service” under Section 409A (and any regulations thereunder).
 
ARTICLE III
 
ADMINISTRATION
 
3.1           This Plan shall be administered by the Committee. Members of the
Committee may vote on any matters affecting the administration of the Plan or
the grant of Awards pursuant to the Plan, except that no such member shall act
upon the granting of an Award to himself or herself, but any such member may be
counted in determining the existence of a quorum at any meeting of the Committee
or Board during which action is taken with respect to the granting of an Award
to such member. The Committee, in its discretion, may delegate to one or more of
its members such of its powers, as it deems appropriate. The Committee also may
limit the power of any member to the extent necessary to comply with Rule 16b-3
under the Act or any other law. The Board, in its discretion, may require that
all or any final actions or determinations by the Committee be made by or be
subject to approval or ratification by the Board before becoming effective. To
the extent all or any decisions, actions, or determinations relating to the
administration of the Plan are made by the Board, the Board shall have all power
and authority granted to the Committee in this Article and otherwise in this
Plan, and for these purposes, all references to the "Committee" herein shall be
deemed to include the Board.
 
3.2           The Committee shall meet at such times and places as it
determines. A majority of its members shall constitute a quorum, and the
decision of a majority of those present at any meeting at which a quorum is
present shall constitute the decision of the Committee. A unanimous consent
signed by all of the members of the Committee shall constitute the decision of
the Committee without necessity, in such event, for holding an actual meeting.
 
3.3           The Committee shall have the exclusive right to interpret,
construe and administer the Plan, to select the persons who are eligible to
receive an Award, and to act in all matters pertaining to the granting of an
Award and the contents of the Agreement evidencing the Award, including, without
limitation, the determination of the number of Stock Options, Stock Rights,
shares of Stock or Performance Shares subject to an Award and the form, terms,
conditions and duration of each Award, and any amendment thereof consistent with
the provisions of the Plan. All acts, determinations and decisions of the
Committee made or taken pursuant to grants of authority under the Plan or with
respect to any questions arising in connection with the administration and
interpretation of the Plan, including the severability of any and all of the
provisions thereof, shall be conclusive, final and binding upon all
Participants, Eligible Participants and their beneficiaries.

 
5

--------------------------------------------------------------------------------

 

3.4           The Committee may adopt such rules, regulations and procedures of
general application for the administration of this Plan, as it deems
appropriate.
 
3.5           Without limiting the foregoing Sections 3.1, 3.2, 3.3 and 3.4, and
notwithstanding any other provisions of the Plan, the Committee is authorized to
take such action as it determines to be necessary or advisable, and fair and
equitable to Participants, with respect to an Award in the event of an
Acceleration Event as defined in Article XIII. Such action may include, but
shall not be limited to, establishing, amending or waiving the forms, terms,
conditions and duration of an Award and the Award Agreement, so as to provide
for earlier, later, extended or additional times for exercise or payments,
differing methods for calculating payments, alternate forms and amounts of
payment, an accelerated release of restrictions or other modifications. The
Committee may take such actions pursuant to this Section 3.5 by adopting rules
and regulations of general applicability to all Participants or to certain
categories of Participants, by including, amending or waiving terms and
conditions in an Award and the Award Agreement, or by taking action with respect
to individual Participants.
 
3.6           The aggregate number of shares of Stock, which are reserved for
issuance under the Plan, shall be 9,000,000.  The aggregate number of shares of
stock reserved for issuance under the plan shall be adjusted in accordance with
Section 3.11.
 
(a)           If, for any reason, any shares of Stock or Performance Shares
awarded or subject to purchase under the Plan are not delivered or purchased, or
are reacquired by the Company, for reasons including, but not limited to, a
forfeiture of Restricted Stock or termination, expiration or cancellation of a
Stock Option, Stock Right or Performance Share, or any other termination of an
Award without payment being made in the form of Stock (whether or not Restricted
Stock), such shares of Stock or Performance Shares shall not be charged against
the aggregate number of shares of Stock available for Award under the Plan, and
shall again be available for Award under the Plan.
 
(b)           For all purposes under the Plan, each Performance Share awarded
shall be counted as one share of Stock subject to an Award.
 
(c)           To the extent a Stock Right granted in connection with a Stock
Option is exercised without payment being made in the form of Stock (whether or
not Restricted Stock), the shares of Stock which otherwise would have been
issued upon the exercise of such related Stock Option shall not be charged
against the aggregate number of shares of Stock subject to an Award under the
Plan, and shall again be available for Award under the Plan.
 
3.7           Each Award granted under the Plan shall be evidenced by a written
Award Agreement. Each Award Agreement shall be subject to and incorporate (by
reference or otherwise) the applicable terms and conditions of the Plan, and any
other terms and conditions (not inconsistent with the Plan) required by the
Committee.
 
3.8           The Company shall not be required to issue or deliver any
certificates for shares of Stock prior to:
 
(a)           the listing of such shares on any stock exchange on which the
Stock may then be listed; and

 
6

--------------------------------------------------------------------------------

 

(b)           the completion of any registration or qualification of such shares
of Stock under any federal or state law, or any ruling or regulation of any
government body which the Company shall, in its discretion, determine to be
necessary or advisable.
 
3.9           All certificates for shares of Stock delivered under the Plan
shall also be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed and any applicable federal or state laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. In making such determination,
the Committee may rely upon an opinion of counsel for the Company.
 
3.10         Subject to the restrictions on Restricted Stock, as provided in
Article VIII of the Plan and in the Restricted Stock Award Agreement, each
Participant who receives an Award of Restricted Stock shall have all of the
rights of a shareholder with respect to such shares of Stock, including the
right to vote the shares to the extent, if any, such shares possess voting
rights and receive dividends and other distributions. Except as provided
otherwise in the Plan or in an Award Agreement, no Participant awarded a Stock
Option, Stock Right, Deferred Stock, Stock Award or Performance Share shall have
any right as a shareholder with respect to any shares of Stock covered by his or
her Stock Option, Stock Right, Deferred Stock, Stock Award or Performance Share
prior to the date of issuance to him or her of a certificate or certificates for
such shares of Stock.
 
3.11         If any reorganization, recapitalization, reclassification, stock
split-up, stock dividend, or consolidation of shares of Stock, merger or
consolidation of the Company or its Subsidiaries or sale or other disposition by
the Company or its Subsidiaries of all or a portion of its assets, any other
change in the Company's or its Subsidiaries' corporate structure, or any
distribution to shareholders other than a cash dividend results in the
outstanding shares of Stock, or any securities exchanged therefor or received in
their place, being exchanged for a different number or class of shares of Stock
or other securities of the Company, or for shares of Stock or other securities
of any other Company; or new, different or additional shares or other securities
of the Company or of any other Company being received by the holders of
outstanding shares of Stock, then equitable adjustments shall be made by the
Committee in:
 
(a)           the limitation of the aggregate number of shares of Stock that may
be awarded as set forth in Sections 3.6, 3.16, and 4.1(e) (to the extent
permitted under Section 422 of the Code) of the Plan;
 
(b)           the number of shares and class of Stock that may be subject to an
Award, and which have not been issued or transferred under an outstanding Award;
 
(c)           the purchase price to be paid per share of Stock under outstanding
Stock Options and the number of shares of Stock to be transferred in settlement
of outstanding Stock Rights; and
 
(d)           the terms, conditions or restrictions of any Award and Award
Agreement, including the price payable for the acquisition of Stock; provided,
however, that all adjustments made as the result of the foregoing in respect of
(i) each Incentive Stock Option shall be made so that such Stock Option shall
continue to be an Incentive Stock Option, as defined in Section 422 of the Code;
and (ii) any Award that is subject to Section 409A of the Code shall comply with
Section 409A and any regulation thereunder.

 
7

--------------------------------------------------------------------------------

 

3.12         In addition to such other rights of indemnification as they may
have as directors or as members of the Committee, the members of the Committee
shall be indemnified by the Company against reasonable expenses, including
attorney's fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted thereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment or settlement in any
such action, suit or proceeding, except as to matters as to which the Committee
member has been negligent or engaged in misconduct in the performance of his
duties; provided, that within sixty (60) days after institution of any such
action, suit or proceeding, a Committee member shall in writing offer the
Company the opportunity, at its own expense, to handle and defend the same.  Any
payments required under this Section 3.11 that are subject to Section 409A of
the Code shall be made by the end of year following the year in which the
expenses and liabilities were incurred.
 
3.13         The Committee may require each person purchasing shares of Stock
pursuant to a Stock Option or other Award under the Plan to represent to and
agree with the Company in writing that he is acquiring the shares of Stock
without a view to distribution thereof. The certificates for such shares of
Stock may include any legend, which the Committee deems appropriate to reflect
any restrictions on transfer.
 
3.14         The Committee shall be authorized to make adjustments in
performance based criteria or in the terms and conditions of other Awards in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award Agreement in the manner and
to the extent it shall deem desirable to carry it into effect or comply with
applicable law. In the event the Company (or any Subsidiary, if applicable)
shall assume outstanding employee benefit awards or the right or obligation to
make future such awards in connection with the acquisition of another Company or
business entity, the Committee may, in its discretion, make such adjustments in
the terms of Awards under the Plan as it shall deem appropriate.
 
3.15         The Committee shall have full power and authority to determine
whether, to what extent and under what circumstances, any Award shall be
canceled or suspended. In particular, but without limitation, all outstanding
Awards to any Participant shall be canceled if (a) the Participant, without the
consent of the Committee, while employed by the Company or after termination of
such employment, becomes associated with, employed by, renders services to, or
owns any interest in (other than any nonsubstantial interest, as determined by
the Committee), any business that is in competition with the Company or with any
business in which the Company has a substantial interest as determined by the
Committee; or (b) is terminated for cause as determined by the Committee.
 
3.16         Subject to the limitations of Section 3.6, the maximum number of
shares of Stock with respect to which an Award or Awards of Stock Options and/or
Stock Rights under the Plan may be granted during any calendar year to any
participant shall be five hundred thousand (500,000) shares.

 
8

--------------------------------------------------------------------------------

 

ARTICLE IV
 
INCENTIVE STOCK OPTIONS
 
4.1           Each provision of this Article IV and of each Incentive Stock
Option granted hereunder shall be construed in accordance with the provisions of
Section 422 of the Code, and any provision hereof that cannot be so construed
shall be disregarded. Incentive Stock Options shall be granted only to Eligible
Participants, each of whom may be granted one or more such Incentive Stock
Options at such time or times determined by the Committee following the
Effective Date until November 5, 2014, subject to the following conditions:
 
(a)           The Incentive Stock Option price per share of Stock shall be set
in the Award Agreement, but shall not be less than one hundred percent (100%) of
the Fair Market Value of the Stock at the time of the Option Grant Date.
 
(b)           The Incentive Stock Option and its related Stock Right, if any,
may be exercised in full or in part from time to time within ten (10) years from
the Option Grant Date, or such shorter period as may be specified by the
Committee in the Award; provided, that in any event, the Incentive Stock Option
and related Stock Right shall lapse and cease to be exercisable upon, or within
such period following, a Termination of Employment as shall have been determined
by the Committee and as specified in the Incentive Stock Option Award Agreement
or its related Stock Right Award Agreement; provided, however, that such period
following a Termination of Employment shall not exceed three (3) months unless
employment shall have terminated:
 
(i)           as a result of death or Disability, in which event, such period
shall not exceed one year after the date of death or Disability; and
 
(ii)           as a result of death, if death shall have occurred following a
Termination of Employment and while the Incentive Stock Option or Stock Right
was still exercisable, in which event, such period shall not exceed one year
after the date of death;
 
provided, further, that such period following a Termination of Employment shall
in no event extend the original exercise period of the Incentive Stock Option or
any related Stock Right.
 
(c)           The aggregate Fair Market Value, determined as of the Option Grant
Date, of the shares of Stock with respect to which Incentive Stock Options are
exercisable for the first time during any calendar year by any Eligible
Participant shall not exceed one hundred thousand dollars ($100,000); provided,
however, to the extent permitted under Section 422 of the Code:
 
(i)           if a Participant's employment is terminated by reason of death,
Disability or Retirement and the portion of any Incentive Stock Option that is
otherwise exercisable during the post-termination period applied without regard
to the one hundred thousand dollar ($100,000) limitation contained in Section
422 of the Code is greater than the portion of such option that is immediately
exercisable as an Incentive Stock Option during such post-termination period
under Section 422, such excess shall be treated as a Nonqualified Stock Option;
and

 
9

--------------------------------------------------------------------------------

 

(ii)         if the exercise of an Incentive Stock Option is accelerated by
reason of an Acceleration Event, any portion of such Award that is not
exercisable as an Incentive Stock Option by reason of the one hundred thousand
dollar ($100,000) limitation contained in Section 422 of the Code shall be
treated as a Nonqualified Stock Option.
 
(d)           Incentive Stock Options shall be granted only to an Eligible
Participant who, at the time of the Option Grant Date, does not own Stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company; provided, however, the foregoing restriction shall not
apply if at the time of the Option Grant Date the option price is at least one
hundred ten percent (110%) of the Fair Market Value of the Stock subject to the
Incentive Stock Option and such Incentive Stock Option by its terms is not
exercisable after the expiration of five (5) years from the Option Grant Date.
 
(e)           The Committee may adopt any other terms and conditions which it
determines should be imposed for the Incentive Stock Option to qualify under
Section 422 of the Code, as well as any other terms and conditions not
inconsistent with this Article IV as determined by the Committee.
 
4.2           The Committee may at any time offer to buy out for a payment in
cash, Stock, Deferred Stock or Restricted Stock an Incentive Stock Option
previously granted, based on such terms and conditions as the Committee shall
establish and communicate to the Participant at the time that such offer is
made.
 
4.3           If the Incentive Stock Option Award Agreement so provides, the
Committee may to the extent consistent with Section 409A of the Code (and any
regulations thereunder), require that all or part of the shares of Stock to be
issued upon the exercise of an Incentive Stock Option shall take the form of
Deferred or Restricted Stock, which shall be valued on the date of exercise, as
determined by the Committee, on the basis of the Fair Market Value of such
Deferred Stock or Restricted Stock determined without regard to the deferral
limitations and/or forfeiture restrictions involved.
 
ARTICLE V
 
NONQUALIFIED STOCK OPTIONS
 
5.1           One or more Stock Options may be granted as Nonqualified Stock
Options to Eligible Participants to purchase shares of Stock at such time or
times determined by the Committee, following the Effective Date, subject to the
terms and conditions set forth in this Article V.
 
5.2           The Nonqualified Stock Option price per share of Stock shall be
established in the Award Agreement and may be less than one hundred percent
(100%) of the Fair Market Value at the time of the grant, or at such later date
as the Committee shall determine.

 
10

--------------------------------------------------------------------------------

 

5.3           The Nonqualified Stock Option and its related Stock Right, if any,
may be exercised in full or in part from time to time within such period as may
be specified by the Committee or in the Award Agreement; provided, that, in any
event, the Nonqualified Stock Option and the related Stock Right shall lapse and
cease to be exercisable upon, or within such period following, Termination of
Employment as shall have been determined by the Committee and as specified in
the Nonqualified Stock Option Award Agreement or Stock Right Award Agreement;
provided, however, that such period following Termination of Employment shall
not exceed three (3) months unless employment shall have terminated:
 
(a)           as a result of Retirement or Disability, in which event, such
period shall not exceed one year after the date of Retirement or Disability, or
within such longer period as the Committee may specify; and
 
(b)           as a result of death, or if death shall have occurred following a
Termination of Employment and while the Nonqualified Stock Option or Stock Right
was still exercisable, in which event, such period may exceed one year after the
date of death, as provided by the Committee or in the Award Agreement.
 
5.4           The Nonqualified Stock Option Award Agreement may include any
other terms and conditions not inconsistent with this Article V or with Article
VII, as determined by the Committee.
 
ARTICLE VI
 
STOCK APPRECIATION RIGHTS
 
6.1           A Stock Appreciation Right may be granted to an Eligible
Participant in connection with an Incentive Stock Option or a Nonqualified Stock
Option granted under Article IV or Article V of this Plan (a “Related Stock
Appreciation Right”), or may be granted independent of any related Incentive or
Nonqualified Stock Option.
 
6.2           A Related Stock Appreciation Right shall entitle a holder of a
Stock Option, within the period specified for the exercise of the Stock Option,
to surrender the unexercised Stock Option (or a portion thereof) and to receive
in exchange therefor a payment in cash or shares of Stock having an aggregate
value equal to the amount by which the Fair Market Value of each share of Stock
exceeds the Stock Option price per share of Stock, times the number of shares of
Stock under the Stock Option, or portion thereof, which is surrendered.
 
6.3           Each Related Stock Appreciation Right granted hereunder shall be
subject to the same terms and conditions as the related Stock Option, including
limitations on transferability, if any, and shall be exercisable only to the
extent such Stock Option is exercisable and shall terminate or lapse and cease
to be exercisable when the related Stock Option terminates or lapses. The grant
of a Related Stock Appreciation Right related to an Incentive Stock Option must
be concurrent with the grant of the Incentive Stock Option. With respect to
Nonqualified Stock Options, the grant of a Related Stock Appreciation Right
either may be concurrent with the grant of the Nonqualified Stock Option, or (to
the extent consistent with the exemption for stock appreciation rights under the
Section 409A regulations) subsequent to the grant of the Nonqualified Stock
Option, in connection with a Nonqualified Stock Option previously granted under
Article V, which is unexercised and has not terminated or lapsed.

 
11

--------------------------------------------------------------------------------

 

6.4           The Committee shall have the sole discretion to determine, in each
case whether the payment with respect to the exercise of a Stock Appreciation
Right shall be made in the form of all cash, all Stock, or any combination
thereof. If payment is to be made in Stock, the number of shares of Stock shall
be determined based on the Fair Market Value of the Stock on the date of
exercise of the Stock Appreciation Right.  If the Committee elects to make full
payment in Stock, no fractional shares of Stock shall be issued and cash
payments shall be made in lieu of fractional shares.  If a Stock Appreciation
Right is granted at less than the stock’s Fair Market Value on the date of
grant, Section 409A will apply and the ability to exercise the Stock
Appreciation Right will, to avoid taxation upon vesting and 20% penalty, have to
be limited to a designated year.
 
6.5           The Committee shall have sole discretion as to the timing of any
payment made in cash, Stock, or a combination thereof upon exercise of a Stock
Appreciation Right.  Payment may, to the extent consistent with Section 409A of
the Code (and any regulation thereunder), be made in a lump sum, in annual
installments or may be otherwise deferred and the Committee shall have sole
discretion to determine whether any deferred payments may bear amounts
equivalent to interest or cash dividends.
 
6.6           Upon the exercise of a Related Stock Appreciation Right, the
number of shares of Stock subject to exercise under any related Stock Option
shall automatically be reduced by the number of shares of Stock represented by
the Stock Option or portion thereof which is surrendered.
 
6.7           The Committee, in its sole discretion, may, to the extent
consistent with the exemption for stock appreciation rights under the Section
409A regulations, also provide that, in the event of a Change in Control, the
amount to be paid upon the exercise of a Stock Appreciation Right or Limited
Stock Appreciation Right shall be based on the Change in Control Price, subject
to such terms and conditions as the Committee may specify at grant.
 
6.8           In its sole discretion, the Committee may grant Limited Stock
Appreciation Rights under this Article VI. Limited Stock Appreciation Rights
shall become exercisable only in the event of a Change in Control, subject to
such terms and conditions as the Committee, in its sole discretion, may specify
at grant. Such Limited Stock Appreciation Rights shall be settled solely in
cash. A Limited Stock Appreciation Right shall entitle the holder of the related
Stock Option to surrender such Stock Option, or any portion thereof, to the
extent unexercised, in respect of the number of shares of Stock as to which such
Limited Stock Appreciation Right is exercised, and to receive a cash payment
equal to the difference between (a) the Stock Appreciation Right Fair Market
Value (at the date of surrender) of a share of Stock for which the surrendered
Stock Option or portion thereof is then exercisable, and (b) the price at which
a Participant could exercise a related Stock Option to purchase the share of
Stock. Such Stock Option shall, to the extent so surrendered, thereupon cease to
be exercisable. A Limited Stock Appreciation Right shall be subject to such
further terms and conditions as the Committee shall, in its sole discretion,
deem appropriate.

 
12

--------------------------------------------------------------------------------

 

ARTICLE VII
 
INCIDENTS OF STOCK OPTIONS AND STOCK RIGHTS
 
7.1           Each Stock Option and Stock Right shall be granted subject to such
terms and conditions, if any, not inconsistent with this Plan, as shall be
determined by the Committee, including any provisions as to continued employment
as consideration for the grant or exercise of such Stock Option or Stock Right
and any provisions which may be advisable to comply with applicable laws,
regulations or rulings of any governmental authority.
 
7.2           An Incentive Stock Option and its related Stock Right, if any,
shall not be transferable by the Participant other than by will or by the laws
of descent and distribution, and shall be exercisable during the lifetime of the
Participant only by him or by his guardian or legal representative. A
Nonqualified Stock Option and its related Stock Right, if any, shall be subject
to the transferability and exercisability restrictions of the immediately
preceding sentence unless otherwise determined by the Committee, in its sole
discretion, and set forth in the applicable Award Agreement.
 
7.3           Shares of Stock purchased upon exercise of a Stock Option shall be
paid for in such amounts, at such times and upon such terms as shall be
determined by the Committee, subject to limitations set forth in the Stock
Option Award Agreement. Without limiting the foregoing, the Committee may
establish payment terms for the exercise of Stock Options which permit the
Participant to deliver shares of Stock (or other evidence of ownership of Stock
satisfactory to the Company) with a Fair Market Value equal to the exercise
price of the Stock Option as payment.
 
7.4           No cash dividends shall be paid on shares of Stock subject to
unexercised Stock Options.  To the extent consistent with the exemption for
stock options under the Section 409A regulations (if applicable), the Committee
may provide, however, that a Participant to whom a Stock Option has been granted
which is exercisable in whole or in part at a future time shall be entitled to
receive an amount per share equal in value to the cash dividends, if any, paid
per share on issued and outstanding Stock, as of the dividend record dates
occurring during the period between the date of the grant and the time each such
share of Stock is delivered pursuant to exercise of such Stock Option or the
related Stock Right. Such amounts (herein called "dividend equivalents") may, in
the discretion of the Committee, be:
 
(a)           paid in cash or Stock either from time to time prior to, or at the
time of the delivery of, such Stock, or upon expiration of the Stock Option if
it shall not have been fully exercised; or
 
(b)           converted into contingently credited shares of Stock (with respect
to which dividend equivalents may accrue) in such manner, at such value, and
deliverable at such time or times, as may be determined by the Committee. Such
Stock (whether delivered or contingently credited) shall be charged against the
limitations set forth in Section 3.6.
 
7.5           The Committee may, in its sole discretion consistent with Section
409A of the Code (and any regulations thereunder), authorize payment of interest
equivalents on dividend equivalents which are payable in cash at a future time.

 
13

--------------------------------------------------------------------------------

 


7.6           In the event of death or Disability, the Committee, with the
consent of the Participant or his legal representative, may authorize payment,
in cash or in Stock, or partly in cash and partly in Stock, as the Committee may
direct, of an amount equal to the difference at the time between the Fair Market
Value of the Stock subject to a Stock Option and the exercise price of the
Option in consideration of the surrender of the Stock Option.
 
7.7           If a Participant is required to pay to the Company an amount with
respect to income and employment tax withholding obligations in connection with
exercise of a Nonqualified Stock Option and/or with respect to certain
dispositions of Stock acquired upon the exercise of an Incentive Stock Option,
the Committee, in its discretion and subject to such rules as it may adopt, may
permit the Participant to satisfy the obligation, in whole or in part, by making
an irrevocable election that a portion of the total Fair Market Value of the
shares of Stock subject to the Nonqualified Stock Option and/or with respect to
certain dispositions of Stock acquired upon the exercise of an Incentive Stock
Option, be paid in the form of cash in lieu of the issuance of Stock and that
such cash payment be applied to the satisfaction of the withholding obligations.
The amount to be withheld shall not exceed the statutory minimum Federal and
State income and employment tax liability arising from the Stock Option exercise
transaction.
 
7.8           Subject to the approval of the Company’s shareholders, the
Committee may, to the extent consistent with the exemption for stock options
under the Section 409A regulations (if applicable), permit the voluntary
surrender of all or a portion of any Stock Option granted under the Plan to be
conditioned upon the granting to the Participant of a new Stock Option for the
same or a different number of shares of Stock as the Stock Option surrendered,
or may require such voluntary surrender as a condition precedent to a grant of a
new Stock Option to such Participant. Subject to the provisions of the Plan,
such new Stock Option shall be exercisable at the same price, during such period
and on such other terms and conditions as are specified by the Committee at the
time the new Stock Option is granted. Upon surrender, the Stock Options
surrendered shall be canceled and the shares of Stock previously subject to them
shall be available for the grant of Awards under the Plan.
 
ARTICLE VIII
 
RESTRICTED STOCK
 
8.1           Restricted Stock Awards may be made to certain Participants as an
incentive for the performance of future services that will contribute materially
to the successful operation of the Company.  Awards of Restricted Stock may be
made either alone, in addition to or in conjunction with other Awards granted
under the Plan and/or cash payments made outside of the Plan.
 
8.2           With respect to Awards of Restricted Stock, the Committee shall:
 
(a)           determine the purchase price, if any, to be paid for such
Restricted Stock, which may be equal to or less than par value and may be zero,
subject to such minimum consideration as may be required by applicable law;
 
(b)           determine the length of the Restriction Period;

 
14

--------------------------------------------------------------------------------

 


(c)           determine any restrictions applicable to the Restricted Stock such
as service or performance, other than those set forth in this Article VIII;
 
(d)           determine if the restrictions shall lapse as to all shares of
Restricted Stock at the end of the Restriction Period or as to a portion of the
shares of Restricted Stock in installments during the Restriction Period; and
 
(e)           determine if dividends and other distributions on the Restricted
Stock are to be paid currently to the Participant or withheld by the Company for
the account of the Participant.
 
8.3           Awards of Restricted Stock must be accepted within a period of
sixty (60) days (or such shorter periods as the Committee may specify at grant)
after the date of the Award of Restricted Stock, by executing a Restricted Stock
Award Agreement and paying whatever price (if any) is required.
 
The prospective recipient of a Restricted Stock Award shall not have any rights
with respect to such Award, unless such recipient has executed a Restricted
Stock Award Agreement and has delivered a fully executed copy thereof to the
Committee, and has otherwise complied with the applicable terms and conditions
of such Award.
 
8.4           Except when the Committee determines otherwise, or as otherwise
provided in the Restricted Stock Award Agreement, if a Participant terminates
employment with the Company for any reason before the expiration of the
Restriction Period, all shares of Restricted Stock still subject to restriction
shall be forfeited by the Participant and shall be reacquired by the Company.
 
8.5           Except as otherwise provided in this Article VIII, no shares of
Restricted Stock received by a Participant shall be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of during the
Restriction Period.
 
8.6           To the extent not otherwise provided in a Restricted Stock Award
Agreement, in cases of death, Disability or Retirement or in cases of special
circumstances, the Committee, if it finds that a waiver would be appropriate,
may elect to waive any or all remaining restrictions with respect to such
Participant's Restricted Stock.
 
8.7           In the event of hardship or other special circumstances of a
Participant whose employment with the Company is involuntarily terminated (other
than for cause), the Committee may waive in whole or in part any or all
remaining restrictions with respect to any or all of the Participant's
Restricted Stock, based on such factors and criteria as the Committee may deem
appropriate.
 
8.8           The certificates representing shares of Restricted Stock may
either:
 
(a)           be held in custody by the Company until the Restriction Period
expires or until restrictions thereon otherwise lapse, and the Participant shall
deliver to the Company a stock power endorsed in blank relating to the
Restricted Stock; and/or
 

 
15

--------------------------------------------------------------------------------

 


(b)           be issued to the Participant and registered in the name of the
Participant, and shall bear an appropriate restrictive legend and shall be
subject to appropriate stop-transfer orders.
 
8.9           Except as provided in this Article VIII, a Participant receiving a
Restricted Stock Award shall have, with respect to the shares of Restricted
Stock covered by any Award, all of the rights of a shareholder of the Company,
including the right to vote the shares to the extent, if any, such shares
possess voting rights, and the right to receive any dividends; provided,
however, the Committee may, to the extent consistent with Section 409A of the
Code (and any regulations thereunder), require that any dividends on such shares
of Restricted Stock shall be automatically deferred and reinvested in additional
Restricted Stock subject to the same restrictions as the underlying Award, or
may require that dividends and other distributions on Restricted Stock shall be
withheld by the Company for the account of the Participant. The Committee shall
determine whether interest shall be paid on amounts withheld, the rate of any
such interest, and the other terms applicable to such withheld amounts.
 
8.10         If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
unrestricted certificates for such shares shall be delivered to the Participant.
 
8.11         In order to better ensure that Award grants actually reflect the
performance of the Company and the service of the Participant, the Committee may
provide, in its sole discretion, for a tandem performance-based or other Award
designed to guarantee a minimum value, payable in cash or Stock to the recipient
of a Restricted Stock Award, subject to such performance, future service,
deferral and other terms and conditions as may be specified by the Committee,
consistent (where applicable) with Section 409A of the Code (and any regulations
thereunder).
 
ARTICLE IX
 
DEFERRED STOCK
 
9.1           Shares of Deferred Stock (together with cash dividend equivalents,
if so determined by the Committee) may be issued either alone or in addition to
other Awards granted under the Plan in the discretion of the Committee. The
Committee shall determine the individuals to whom, and the time or times at
which, such Awards will be made, the number of shares to be awarded, the price
(if any) to be paid by the recipient of a Deferred Stock Award, the time or
times within which such Awards may be subject to forfeiture, and all other
conditions of the Awards. The Committee may condition Awards of Deferred Stock
upon the attainment of specified performance goals or such other factors or
criteria as the Committee may determine. Any such Award that is subject to
Section 409A of the Code shall comply with the applicable deferral, distribution
timing and other applicable rules under Section 409A (and any regulations
thereunder).
 
9.2           Deferred Stock Awards shall be subject to the following terms and
conditions:
 
(a)           Subject to the provisions of this Plan and the applicable Deferred
Stock Award Agreement, Deferred Stock Awards may not be sold, transferred,
pledged, assigned or otherwise encumbered during the Deferral Period. At the
expiration of the Deferral Period (or the Elective Deferral Period defined in
Section 9.3), share certificates shall be delivered to the Participant, or his
legal representative, in a number equal to the number of shares of Stock covered
by the Deferred Stock Award.  Notwithstanding the foregoing, based on service,
performance and/or such other factors or criteria as the Committee may
determine, the Committee, at or after the date of the grant, may accelerate the
vesting of all or any part of any Deferred Stock Award and/or waive the deferral
limitations for all or any part of such Deferred Stock Award.

 
16

--------------------------------------------------------------------------------

 


(b)           Unless otherwise determined by the Committee, amounts equal to any
dividends that would have been payable during the Deferral Period with respect
to the number of shares of Stock covered by a Deferred Stock Award if such
shares of Stock had been outstanding shall be automatically deferred and deemed
to be reinvested in additional Deferred Stock, subject to the same deferral
limitations as the underlying Deferred Stock Award.
 
(c)           Except to the extent otherwise provided in this Plan or in the
applicable Deferred Stock Award Agreement, upon Termination of Employment during
the Deferral Period for a given Award, the Deferred Stock covered by such Award
shall be forfeited by the Participant; provided, however, the Committee may
provide for accelerated vesting in the event of Termination of Employment due to
death, Disability or Retirement, or in the event of hardship or other special
circumstances as the Committee deems appropriate.
 
(d)           The Committee may require that a designated percentage of the
total Fair Market Value of the shares of Deferred Stock held by one or more
Participants be paid in the form of cash in lieu of the issuance of Stock and
that such cash payment be applied to the satisfaction of the federal and state
income and employment tax withholding obligations that arise at the time the
Deferred Stock becomes free of all restrictions. The designated percentage shall
be equal to the income and employment tax withholding rate in effect at the time
under federal and applicable state laws.
 
(e)           The Committee may provide one or more Participants subject to the
mandatory cash payment with an election to receive an additional percentage of
the total value of the Deferred Stock in the form of a cash payment in lieu of
the issuance of Deferred Stock. The additional percentage shall not exceed the
difference between fifty percent (50%) and the designated percentage cash
payment.
 
(f)           The Committee may impose such further terms and conditions on
partial cash payments with respect to Deferred Stock as it deems appropriate.
 
9.3           A Participant may elect to further defer receipt of Deferred Stock
for a specified period or until a specified event (the "Elective Deferral
Period"), subject in each case to the Committee's approval and to such terms as
are determined by the Committee consistent with Section 409A of the Code. Such
election must be made at such time as may be permitted under Section 409A (and
any regulations thereunder).  The deferral of any Award under this Section 9.3
shall comply and be administered consistent with Section 409A. Notwithstanding
anything herein to the contrary, in no event will any deferral of any Award be
allowed if the Committee determines that the deferral would result in a
violation of the requirements of Section 409A for deferral elections and/or the
timing of payments. Any deferral election may be reformed by the Committee to
the extent necessary or appropriate to comply with the requirements of Section
409A.

 
17

--------------------------------------------------------------------------------

 


9.4           Each Award shall be confirmed by, and subject to the terms of, a
Deferred Stock Award Agreement.
 
9.5           In order to better ensure that the Award actually reflects the
performance of the Company and the service of the Participant, the Committee may
provide, in its sole discretion consistent with Section 409A of the Code (where
applicable), for a tandem performance-based or other Award designed to guarantee
a minimum value, payable in cash or Stock to the recipient of a Deferred Stock
Award, subject to such performance, future service, deferral and other terms and
conditions as may be specified by the Committee.
 
ARTICLE X
 
STOCK AWARDS
 
10.1         A Stock Award shall be granted only in payment of compensation that
has been earned or as compensation to be earned, including, without limitation,
compensation awarded concurrently with or prior to the grant of the Stock Award.
 
10.2         For the purposes of this Plan, in determining the value of a Stock
Award, all shares of Stock subject to such Stock Award shall be valued at not
less than one hundred percent (100%) of the Fair Market Value of such shares of
Stock on the date such Stock Award is granted, regardless of whether or when
such shares of Stock are issued or transferred to the Participant and whether or
not such shares of Stock are subject to restrictions which affect their value.
 
10.3         Shares of Stock subject to a Stock Award may be issued or
transferred to the Participant at the time the Stock Award is granted, or (to
the extent consistent with Section 409A of the code and any regulations
thereunder) at any time subsequent thereto, or in installments from time to
time, as the Committee shall determine. If any such issuance or transfer shall
not be made to the Participant at the time the Stock Award is granted, the
Committee may provide for payment to such Participant, either in cash or shares
of Stock, from time to time or at the time or times such shares of Stock shall
be issued or transferred to such Participant, of amounts not exceeding the
dividends which would have been payable to such Participant in respect of such
shares of Stock (as adjusted under Section 3.11) if such shares of Stock had
been issued or transferred to such Participant at the time such Stock Award was
granted. Any issuance payable in shares of Stock under the terms of a Stock
Award, at the discretion of the Committee, may be paid in cash on each date on
which delivery of shares of Stock would otherwise have been made, in an amount
equal to the Fair Market Value on such date of the shares of Stock which would
otherwise have been delivered.
 
10.4         A Stock Award shall be subject to such terms and conditions,
including, without limitation, restrictions on the sale or other disposition of
the Stock Award or of the shares of Stock issued or transferred pursuant to such
Stock Award, as the Committee shall determine; provided, however, that upon the
issuance or transfer of shares pursuant to a Stock Award, the Participant, with
respect to such shares of Stock, shall be and become a shareholder of the
Company fully entitled to receive dividends, to vote to the extent, if any, such
shares possess voting rights and to exercise all other rights of a shareholder
except to the extent otherwise provided in the Stock Award. Each Stock Award
shall be evidenced by a written Award Agreement in such form as the Committee
shall determine.
 
 
18

--------------------------------------------------------------------------------

 


ARTICLE XI
 
PERFORMANCE SHARES
 
11.1         Awards of Performance Shares may be made to certain Participants as
an incentive for the performance of future services that will contribute
materially to the successful operation of the Company.  Awards of Performance
Shares may be made either alone, in addition to or in tandem with other Awards
granted under the Plan and/or cash payments made outside of the Plan.
 
11.2         With respect to Awards of Performance Shares, which may be issued
for no consideration or such minimum consideration as is required by applicable
law, the Committee shall:
 
(a)           determine and designate from time to time those Participants to
whom Awards of Performance Shares are to be made;
 
(b)           determine the performance period (the "Performance Period") and/or
performance objectives (the "Performance Objectives") applicable to such Awards;
 
(c)           determine the form of settlement of a Performance Share; and
 
(d)           generally determine the terms and conditions of each such Award.
At any date, each Performance Share shall have a value equal to the Fair Market
Value, determined as set forth in Section 2.15.
 
11.3         Performance Periods may overlap, and Participants may participate
simultaneously with respect to Performance Shares for which different
Performance Periods are prescribed.
 
11.4         The Committee shall determine the Performance Objectives of Awards
of Performance Shares. Performance Objectives may vary from Participant to
Participant and between Awards and shall be based upon such performance criteria
or combination of factors as the Committee may deem appropriate, including for
example, but not limited to, minimum earnings per share or return on equity. To
the extent that the Committee would like the performance shares to be exempt
from the Section 162(m) deduction limits, the Committee will need to select
Performance Criteria that is permitted to be utilized for such purpose.  If
during the course of a Performance Period there shall occur significant events
which the Committee expects to have a substantial effect on the applicable
Performance Objectives during such period, the Committee may revise such
Performance Objectives.
 
11.5         The Committee shall determine for each Participant the number of
Performance Shares which shall be paid to the Participant if the applicable
Performance Objectives are exceeded or met in whole or in part.
 
11.6         If a Participant terminates service with the Company during a
Performance Period because of death, Disability, Retirement or under other
circumstances in which the Committee in its discretion finds that a waiver would
be appropriate, that Participant, as determined by the Committee, may be
entitled to a payment of Performance Shares at the end of the Performance Period
based upon the extent to which the Performance Objectives were satisfied at the
end of such period and pro rated for the portion of the Performance Period
during which the Participant was employed by the Company; provided, however, the
Committee may, in its sole discretion, provide for an earlier payment in
settlement of such Performance Shares in such amount and under such terms and
conditions as the Committee deems appropriate or desirable. If a Participant
terminates service with the Company during a Performance Period for any other
reason, then such Participant shall not be entitled to any payment with respect
to that Performance Period unless the Committee shall otherwise determine.

 
19

--------------------------------------------------------------------------------

 


11.7         Each Award of a Performance Share shall be paid in whole shares of
Stock, or cash, or a combination of Stock and cash as the Committee shall
determine, with payment to be made as soon as practicable after the end of the
relevant Performance Period.
 
11.8         The Committee shall have the authority to approve requests by
Participants to defer payment of Performance Shares on terms and conditions
approved by the Committee and set forth in a written Award Agreement between the
Participant and the Company entered into in advance of the time of receipt or
constructive receipt of payment by the Participant.
 
ARTICLE XII
 
OTHER STOCK-BASED AWARDS
 
12.1         Other awards of Stock and other awards that are valued in whole or
in part by reference to, or are otherwise based on, Stock ("Other Stock-Based
Awards"), including, without limitation, convertible preferred stock,
convertible debentures, exchangeable securities, phantom stock and Stock awards
or options valued by reference to book value or performance, may be granted
either alone or in addition to or in tandem with Stock Options, Stock Rights,
Restricted Stock, Deferred Stock or Stock Awards granted under the Plan and/or
cash awards made outside of the Plan. Subject to the provisions of the Plan, the
Committee shall have authority to determine the Eligible Participants to whom
and the time or times at which such Awards shall be made, the number of shares
of Stock subject to such Awards, and all other conditions of the Awards. The
Committee also may provide for the grant of shares of Stock upon the completion
of a specified Performance Period. The provisions of Other Stock-Based Awards
need not be the same with respect to each recipient.
 
12.2         Other Stock-Based Awards made pursuant to this Article XII shall be
subject to the following terms and conditions:
 
(a)           Subject to the provisions of this Plan and the Award Agreement,
shares of Stock subject to Awards made under this Article XII may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.
 
(b)           Subject to the provisions of this Plan and the Award Agreement and
unless otherwise determined by the Committee at the time of the Award, the
recipient of an Award under this Article XII shall be entitled to receive,
currently or on a deferred basis, interest or dividends or interest or dividend
equivalents with respect to the number of shares covered by the Award, as
determined at the time of the Award by the Committee, in its sole discretion,
and the Committee may provide that such amounts (if any) shall be deemed to have
been reinvested in additional Stock or otherwise reinvested.

 
20

--------------------------------------------------------------------------------

 


(c)           Any Award under this Article XII and any Stock covered by any such
Award shall vest or be forfeited to the extent so provided in the Award
Agreement, as determined by the Committee, in its sole discretion.
 
(d)           Upon the Participant's Retirement, Disability or death, or in
cases of special circumstances, the Committee may, in its sole discretion, waive
in whole or in part any or all of the remaining limitations imposed hereunder
(if any) with respect to any or all of an Award under this Article XII.
 
(e)           Each Award under this Article XII shall be confirmed by, and
subject to the terms of, an Award Agreement.
 
(f)           Stock (including securities convertible into Stock) issued on a
bonus basis under this Article XII may be issued for no cash consideration.
 
(g)           Any such Award that is subject to Section 409A of the Code shall
comply with the applicable deferral, distribution timing and other applicable
rules under Section 409A (and any regulations thereunder).
 
12.3         Other Stock-Based Awards may include a phantom stock Award, which
is subject to the following terms and conditions:
 
(a)           The Committee shall select the Eligible Participants who may
receive phantom stock Awards. The Eligible Participant shall be awarded a
phantom stock unit, which shall be the equivalent to a share of Stock.
 
(b)           Under an Award of phantom stock, payment shall be made on the
dates or dates as specified by the Committee or as stated in the Award Agreement
and phantom stock Awards may be settled in cash, Stock, or some combination
thereof; provided, that if such Award is subject to Section 409A of the Code, it
shall comply with the applicable deferral, distribution timing and other
applicable rules under Section 409A (and any regulations thereunder).
 
(c)           The Committee shall determine such other terms and conditions of
each Award as it deems necessary in its sole discretion.
 
ARTICLE XIII
 
ACCELERATION EVENTS
 
13.1         For the purposes of the Plan, an Acceleration Event shall occur in
the event of a "Change in Control".
 
13.2         A "Change in Control" shall be deemed to have occurred if any of
the following shall occur:

 
21

--------------------------------------------------------------------------------

 


(a)           Any person, entity or group of such (within the meaning of Treas.
Reg. Section 1.409A-3(i)(5)(v)(B)) acquires ownership of stock of the Company
that, together with stock held by such person, entity or group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
such Company, as determined in accordance with Treas. Reg. Section
1.409A-3(i)(5)(v); provided, that if such person, entity or group is considered
either to own more than 50% of the total fair market value or total voting power
of the stock of the Company, or to have effective control of the Company within
the meaning of subsection (b) below, any acquisition of additional stock by such
person, entity or group shall not be treated as a Change in Control.


(b)           Any person, entity or group of such (within the meaning of Treas.
Reg. Section 1.409A-3(i)(5)(vi)(D)) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
person, entity or group) ownership of stock of the Company possessing 30% or
more of the total voting power of the stock of such company. as determined in
accordance with Treas. Reg. Section 1.409A-3(i)(5)(vi); provided, that if a
person or group is considered to possess 30% or more of the total voting power
of the stock of the Company, and such person or group acquires additional stock
of such corporation, the acquisition of additional stock by such person or group
shall not be considered to cause a “change in the effective control” of such
corporation.


(c)           A majority of the members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such board of directors before
the date of the appointment or election, as determined in accordance with Treas.
Reg. Section 1.409A-3(i)(5)(vi).


(d)           Any person, entity or group of such (within the meaning of Treas.
Reg. Section 1.409A-3(i)(5)(vii)(A)) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
person, entity or group) assets from the Company that have a total gross fair
market value equal to or more than 90% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg. Section
1.409A-3(i)(5)(vii); provided, that a transfer of assets shall not be treated as
a Change in Control when such transfer is made to a related entity, as
determined in accordance with Treas. Reg. Section 1.409A-3(i)(5)(vii)(B).


All determinations under this Section 13.2 shall be made in accordance with
Treas. Reg. Section 1.409A-3(i)(5).


13.3         Upon the occurrence of an Acceleration Event, the Committee may, in
its discretion, declare that any amount of the then outstanding Performance
Shares with respect to which the applicable Performance Period has not been
completed shall be paid as soon as practicable as follows:
 
(a)           all Performance Objectives applicable to the Award of Performance
Shares shall be deemed to have been satisfied to the extent necessary to result
in payment of one hundred percent (100%) of the Performance Shares covered by
the Award; and
 
(b)           the applicable Performance Period shall be deemed to have ended on
the date of the Acceleration Event;

 
22

--------------------------------------------------------------------------------

 


(c)           the payment to the Participant shall be the amount determined
either by the Committee, in its sole discretion, or in the manner stated in the
Award Agreement. This amount shall then be multiplied by a fraction, the
numerator of which is the number of full calendar months of the applicable
Performance Period that have elapsed prior to the date of the Acceleration
Event, and the denominator of which is the total number of months in the
original Performance Period; and
 
(d)           upon the making of any such payment, the Award Agreement as to
which it relates shall be deemed canceled and of no further force and effect.
 
13.4         Upon the occurrence of an Acceleration Event, the Committee, in its
discretion, may declare that any amount of the then outstanding Stock Options
and Stock Rights not previously exercisable and vested as immediately
exercisable and fully vested, in whole or in part.
 
13.5         Upon the occurrence of an Acceleration Event, the Committee, in its
discretion, may declare the restrictions applicable to Awards of Restricted
Stock, Deferred Stock or Other Stock- Based Awards to have lapsed, in which case
the Company shall remove all restrictive legends and stop-transfer orders
applicable to the certificates for such shares of Stock, and deliver such
certificates to the Participants in whose names they are registered.
 
13.6         The value of all outstanding Stock Option, Stock Rights, Restricted
Stock, Deferred Stock, Performance Shares, Stock Awards and Other Stock-Based
Awards, in each case to the extent vested, shall, unless otherwise determined by
the Committee in its sole discretion at or after grant but prior to any Change
in Control, be cashed out on the basis of the "Change in Control Price," as
defined in Section 13.7 as of the date such Change in Control is determined to
have occurred or such other date as the Committee may determine prior to the
Change in Control.
 
13.7         For purposes of Section 13.7, "Change in Control Price" means the
highest price per share of Stock paid in any sale reported on a national
exchange or quoted on Nasdaq or the Bulletin Board, or paid or offered in any
bona fide transaction related to a Potential or actual Change in Control of the
Company at any time during the sixty (60) day period immediately preceding the
occurrence of the Change in Control, in each case as determined by the Committee
except that, in the case of Incentive Stock Options and Stock Appreciation
Rights (or Limited Stock Appreciation Rights) relating to such Incentive Stock
Options, such price shall be based only on transactions reported for the date on
which the Participant exercises such Stock Appreciation Rights (or Limited Stock
Appreciation Rights).  Notwithstanding the foregoing, Fair Market Value on the
date of exercise shall be used for any Award, the use of any other value for
which would result in the imposition of the income taxes and penalties under
Section 409A of the Code.
 
13.8         Notwithstanding the foregoing, the time for payment of any Award
subject to Section 409A of the Code shall not be accelerated or otherwise
changed under this Article to the extent such acceleration or other change would
be contrary to the payment timing or other rules under Section 409A (or any
regulations thereunder).

 
23

--------------------------------------------------------------------------------

 


ARTICLE XIV

 
AMENDMENT AND TERMINATION
 
14.1         The Board, upon recommendation of the Committee, or otherwise, at
any time and from time to time, may amend or terminate the Plan as may be
necessary or desirable to implement or discontinue this Plan or any provision
thereof. No amendment, without approval by the Company's shareholders, shall:
 
(a)           alter the group of persons eligible to participate in the Plan;
 
(b)           except as provided in Sections 3.6 and 3.11, increase the maximum
number of shares of Stock or Stock Options or Stock Rights which are available
for Awards under the Plan or increase the maximum number of shares with respect
to which Stock Options or Stock Rights may be granted to any employee under the
Plan;
 
(c)           extend the period during which Incentive Stock Option Awards may
be granted beyond November 5, 2014
 
(d)           limit or restrict the powers of the Board and the Committee with
respect to the administration of this Plan;
 
(e)           eliminate the requirement that the Company obtain the approval of
its shareholders prior to the Committee exercising the rights set forth in
Section 7.8 hereof.
 
(f)           change any of the provisions of this Article XIV.
 
14.2         No amendment to or discontinuance of this Plan or any provision
thereof by the Board or the shareholders of the Company shall, without the
written consent of the Participant, adversely affect, as shall be determined by
the Committee, any Award theretofore granted to such Participant under this
Plan; provided, however, the Committee retains the right and power to:
 
(a)           annul any Award if the Participant competes against the Company or
any Subsidiary or is terminated for cause as determined by the Committee;
 
(b)           provide for the forfeiture of shares of Stock or other gain under
an Award as determined by the Committee for competing against the Company or any
Subsidiary; and
 
(c)           convert any outstanding Incentive Stock Option to a Nonqualified
Stock Option.
 
14.3         If an Acceleration Event has occurred, no amendment or termination
shall impair the rights of any person with respect to an outstanding Award as
provided in Article XIII.

 
24

--------------------------------------------------------------------------------

 


ARTICLE XV
 
MISCELLANEOUS PROVISIONS
 
15.1         Nothing in the Plan or any Award granted hereunder shall confer
upon any Participant any right to continue in the employ of the Company (or to
serve as a director thereof) or interfere in any way with the right of the
Company to terminate his or her employment at any time. Unless specifically
provided otherwise, no Award granted under the Plan shall be deemed salary or
compensation for the purpose of computing benefits under any employee benefit
plan or other arrangement of the Company or its Subsidiaries for the benefit of
its employees unless the Company shall determine otherwise. No Participant shall
have any claim to an Award until it is actually granted under the Plan. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall, except as otherwise provided by the Committee,
be no greater than the right of an unsecured general creditor of the Company.
All payments to be made hereunder shall be paid from the general funds of the
Company, and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as provided in
Article VIII with respect to Restricted Stock and except as otherwise provided
by the Committee.
 
15.2         The Company may make such provisions and take such steps as it may
deem necessary or appropriate for the withholding of any taxes which the Company
or any Subsidiary is required by any law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign, to withhold in
connection with any Stock Option or the exercise thereof, any Stock Right or the
exercise thereof, or in connection with any other type of equity- based
compensation provided hereunder or the exercise thereof, including, but not
limited to, the withholding of payment of all or any portion of such Award or
(to the extent consistent with Section 409A of the Code) another Award under
this Plan until the Participant reimburses the Company for the amount the
Company is required to withhold with respect to such taxes, or canceling any
portion of such Award or (to the extent consistent with Section 409A) another
Award under this Plan in an amount sufficient to reimburse itself for the amount
it is required to so withhold, or (to the extent consistent with Section 409A)
selling any property contingently credited by the Company for the purpose of
paying such Award or another Award under this Plan, in order to withhold or
reimburse itself for the amount it is required to so withhold.
 
15.3         The Plan and the grant of Awards shall be subject to all applicable
federal and state laws, rules, and regulations and to such approvals by any
government or regulatory agency as may be required. Any provision herein
relating to compliance with Rule 16b-3 under the Act shall not be applicable
with respect to participation in the Plan by Participants who are not subject to
Section 16(b) of the Act.
 
15.4         The terms of the Plan shall be binding upon the Company, its
Subsidiaries, and their successors and assigns.
 
15.5         Neither a Stock Option, Stock Right, nor any other type of
equity-based compensation provided for hereunder, shall be transferable except
as provided for herein. If any Participant makes such a transfer in violation
hereof, any obligation of the Company shall forthwith terminate.

 
25

--------------------------------------------------------------------------------

 


15.6         This Plan and all actions taken hereunder shall be governed by the
laws of the State of Florida, except to the extent preempted by ERISA.
 
15.7         The Plan is intended to constitute an "unfunded" plan for incentive
and deferred compensation. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver shares of Stock or payments in lieu of or with respect to Awards
hereunder; provided, however, that, unless the Committee otherwise determines
with the consent of the affected Participant, the existence of such trusts or
other arrangements is consistent with the "unfunded" status of the Plan.
 
15.8         Each Participant exercising an Award hereunder agrees to give the
Committee prompt written notice of any election made by such Participant under
Section 83(b) of the Code, or any similar provision thereof.
 
15.9         If any provision of this Plan or an Award Agreement is or becomes
or is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award Agreement, it shall be stricken and the remainder of the Plan or the
Award Agreement shall remain in full force and effect.
 
15.10       All Awards shall, to extent applicable, comply and be administered
in accordance with the rules and requirements of Section 409A of the
Code.  Notwithstanding any other provision of the Plan, the Committee may take
such actions as it deems necessary or appropriate to ensure that any Award
comply with or be exempt from Section 409A and may interpret this Plan in any
manner necessary to ensure that Awards comply with or are exempt from Section
409A.  In the event that the Committee determines that an Award should comply
with or be exempt from Section 409A and that a Plan provision or Award Agreement
provision is necessary to ensure that such Award complies with or is exempt from
Section 409A o the Code, such provision shall be deemed included in the Plan or
such Award Agreement.  The Committee may also unilaterally reform any Agreement
to the extent necessary to comply with Section 409A.
 
15.11       In the event that a Participant is a “specified employee” within the
meaning of Section 409A (as determined by the Company or its delegate), any
payment required under this Plan that is subject to Section 409A and is payable
upon Termination of Employment, shall not be made or begin until the expiration
of the 6-month period following the Participant’s Termination of Employment.

 
26

--------------------------------------------------------------------------------

 



   
METROPOLITAN HEALTH NETWORKS, INC.
         
By:
       
Authorized Officer
     
ATTEST:
         
(Corporate Seal)
               
Secretary
   

 
27

--------------------------------------------------------------------------------

